Case 3:20-cv-01374-RJD Document 18 Filed 07/27/21 Page 1 of 2 Page ID #1412




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ERIN RICE,                       )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                            Case No. 20-cv-1374-RJD
                                 )
COMMISSIONER of SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                                             ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Joint Motion to Remand to the Commissioner (Doc. 17).

       The parties ask that this case be remanded for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand) depends

upon a finding of error, and is itself a final, appealable order. See Melkonyan v. Sullivan, 501 U.S.

89 (1991); see also Perlman v. Swiss Bank Corp. Comprehensive Disability Protection Plan, 195

F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment should be entered in favor

of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, the Appeals Council will vacate all findings in the

Administrative Law Judge’s (ALJ) decision and remand the matter to the ALJ. On remand, the

ALJ will offer Plaintiff the opportunity for a hearing, seek vocational expert testimony about

whether Plaintiff could perform work that exists in the national economy, and issue a new

decision.

       Plaintiff applied for disability benefits in September 2018 (Tr. 19). While recognizing

that the agency has a full docket, the Court urges the Commissioner to expedite this case on

                                            Page 1 of 2
Case 3:20-cv-01374-RJD Document 18 Filed 07/27/21 Page 2 of 2 Page ID #1413




remand.

       For good cause shown, the parties’ Joint Motion for Remand (Doc. 17) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s application

for social security disability benefits is REVERSED and REMANDED to the Commissioner for

hearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

IT IS SO ORDERED.

DATED: July 27, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
